Citation Nr: 0714075	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  94-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral status post leg stress fractures.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
RO.

The RO, in pertinent part, granted service connection for 
status post bilateral leg stress fractures with an assignment 
of a non-compensable evaluation effective June 1992.

In April 1997, the Board remanded the case to the RO to 
comply with an outstanding request for a hearing before a 
Veterans Law Judge (VLJ) (VLJs were then titled Members of 
the Board) to be held at the RO, namely, a Travel Board 
request.  The veteran failed to appear for Travel Board 
hearings in July 1995, January 1997, September 1997, and 
December 1999.

In December 1999, a VLJ determined that the veteran had been 
afforded multiple opportunities to appear for Travel Board 
hearings.  The VLJ determined that good cause had not been 
shown to schedule an additional hearing.  As such, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

In February 2000, the Board remanded the claim of entitlement 
to an initial compensable evaluation for bilateral status 
post leg stress fractures for further evidentiary 
development.

In August 2002, pursuant to authority previously authorized 
under 38 C.F.R. § 19.9(a) (2002), the Board undertook 
additional development regarding, in pertinent part, the 
issue of entitlement to a compensable evaluation for 
bilateral status post leg stress fractures.

During the pendency of the appeal, the United States Court of 
Appeal for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), because 
38 C.F.R. § 19.9(a)(2) denied appellants "one review on 
appeal to the Secretary" when the Board considered additional 
evidence without having to remand the case to the agency of 
original jurisdiction, in this case the RO, for initial 
consideration, and without having to obtain the appellant's 
waiver.

In July 2003, the Board remanded the claim on appeal to the 
RO for further development and adjudication.  

In March 2005, the Board again remanded the issue on appeal 
to the RO for further procedural and evidentiary development 
to include the scheduling of a VA medical examination to 
determine the nature and severity of the service-connected 
bilateral status post leg stress fractures.  The claim has 
since been returned to the Board for disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Quite unfortunately, this case must once again be remanded to 
RO for further development of the evidence.  The veteran has 
been repeatedly incarcerated.  He also has a long history of 
schizophrenia.  While not wishing to comment upon the manner 
in which the veteran's mental state inhibits compliance with 
scheduled examinations and other VA requests at this time, 
the Board observes that the veteran's incarcerations hinder 
his ability to present for examinations ordered by VA.  

Indeed, pursuant to the Board's March 2005 remand, the RO 
scheduled a relevant VA medical examination to assess the 
current nature and severity of the veteran's service-
connected bilateral status post leg stress fractures.  The 
examination was scheduled to take place in January 2006.  The 
veteran failed to appear for the examination due to 
incarceration.  He was paroled in April 2006 according to 
documentation from the Texas Department of Criminal Justice 
Pardons and Parole Division.  

A review of the record discloses that the last VA examination 
of record that specifically addressed the veteran's bilateral 
status post leg fractures is dated in August 1992.  The Board 
finds that the August 1992 VA examination is inadequate for 
evaluating the veteran's current level of impairment.  38 
C.F.R. § 4.70 (2006).  In addition, as the aforementioned 
report of examination is well over 14 years old, a re-
examination is necessary to verify whether there has been an 
improvement in the veteran's bilateral status post leg stress 
fractures or a material change in disability.  38 C.F.R. § 
3.327(a) (2006).  The VA examination must be conducted as 
instructed below.

Before the VA examination is accomplished, however, the RO 
must ensure, to the extent reasonably possible, that all 
outstanding VA and non-VA medical records are associated with 
the claims file.  The RO should contact the veteran and 
request that he identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who have treated him for 
status post bilateral leg stress fractures since service.  He 
should be requested to complete and return the appropriate 
release forms so that VA can obtain any identified evidence.  
All identified non-VA treatment records should be requested 
directly from the healthcare providers.  In order to 
accomplish the foregoing, the veteran must be reminded to 
provide dates of incarceration and the names and location of 
prison facilities in which he received medical treatment for 
status post bilateral leg stress fractures.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for status post bilateral 
leg stress fractures since service.  He 
should be requested to complete and return 
the appropriate release forms so that VA 
can obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  The veteran must be 
reminded to provide dates of incarceration 
and the names and location of prison 
facilities in which he received medical 
treatment for his service-connected status 
post bilateral leg stress fractures.

Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
medical treatment reports.

All information received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A. § 5103A(b)(2) (West 2002).

3.  Arrange for a VA orthopedic 
examination of the veteran, to include on 
a fee basis if necessary, for the purpose 
of ascertaining the nature and extent of 
severity of his bilateral status post leg 
stress fractures.

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for review 
and pertinent documents therein were 
reviewed in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
rating criteria contained in 38 C.F.R. § 
4.71a, Diagnostic Code 5262 when providing 
the clinical assessment for status post 
bilateral leg stress fractures.

The examiner is asked to render an opinion 
as to whether the veteran's bilateral leg 
stress fractures are productive of 
impairment of the tibia and fibula with: 
slight knee or ankle disability; moderate 
knee or ankle disability; marked knee or 
ankle disability; or nonunion, with loose 
motion, requiring a brace.

All opinions expressed must be accompanied 
by complete rationale.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial compensable rating for status 
post bilateral leg stress fractures.  In 
so doing, the RO should include 
documentation of its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2006), and Fenderson v. West, 12 Vet. 
App. 119 (1999), referable to initial 
grants of service connection and 
assignment of "staged" ratings.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the RO notifies him; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to an initial 
compensable rating for status post bilateral leg stress 
fractures and may result in a denial.  38 C.F.R. § 3.655 
(2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

